Case 1:20-cv-01492-STV Document 54 Filed 04/28/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


FUEL AUTOMATION STATION, LLC,

              Plaintiff,                           Case No.: 1:20-cv-01492-STV
v.

FRAC SHACK, INC,

              Defendant.
                                           /

 MOTION TO RESTRICT PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       On July 13, 2019, Plaintiff Fuel Automation Station, LLC and Defendant Frac

Shack, Inc entered into a confidential, written settlement agreement (“the Agreement”),

in which the parties reached a complete settlement of two patent infringement lawsuits

that had been pending in the United States District Courts for the District of Colorado

and the Southern District of Texas. This matter involves an action for declarator

judgment and breach of that Agreement. Plaintiff seeks to have the Agreement, and

references to it in its Motion for Preliminary Injunction, restricted from public access.

       According to D.C.COLO.LCivR 7.2,
        A motion to restrict public access shall be open to public inspection and
        shall:
               (1) identify the document or the proceeding for which restriction is
               sought;
               (2) address the interest to be protected and why such interest
               outweighs the presumption of public access (stipulations between
               the parties or stipulated protective orders with regard to discovery,
               alone, are insufficient to justify restriction);
               (3) identify a clearly defined and serious injury that would result if
               access is not restricted;
               (4) explain why no alternative to restriction is practicable or why
               only restriction will adequately protect the interest in question (e.g.,
               redaction, summarization, restricted access to exhibits or portions
               of exhibits); and

                                               1
Case 1:20-cv-01492-STV Document 54 Filed 04/28/21 USDC Colorado Page 2 of 3




              (5) identify the level of restriction sought.

       The parties have an interest in preserving the confidentiality of their settlement

agreement. See, e.g., Early v. Aurora Corp. Plaza, LLC, No. 16-cv-4174-DDC-KGG,

2017 U.S. Dist. LEXIS 127375, at *2 (D. Kan. Aug. 10, 2017) (recognizing that “the

interest in preserving the result of confidential settlement negotiations outweighs the

public interest in accessing the settlement agreement”). Moreover, allowing a

confidential settlement agreement to become public would chill future settlement efforts.

And allowing the public to see the Agreement would be further prejudicial to both parties

from a business standpoint, as it could allow the parties’ competitors and customers to

gain access to sensitive and confidential competitor information.

       Regarding alternatives to restriction, Plaintiff has filed a redacted version of the

Motion for public access. But, Plaintiff seeks to have Exhibit 1 of the Motion and the

unredacted version of the Motion restricted to Level 1 restriction.


                                            Respectfully Submitted,

Dated: April 28, 2021                       /s/ Steven Susser
                                            Steven Susser
                                            Alex Szypa
                                            CARLSON, GASKEY & OLDS, PC
                                            400 W. Maple Rd., Suite 350
                                            Birmingham, MI 48009
                                            Telephone: (248) 988-8360
                                            Facsimile: (248) 988-8363
                                            ssusser@cgolaw.com
                                            aszypa@cgolaw.com

                                            Attorneys for Plaintiff




                                               2
Case 1:20-cv-01492-STV Document 54 Filed 04/28/21 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I electronically filed a Motion to Restrict
Plaintiff’s Motion For Preliminary Injunction with the Clerk of Court using the CM/ECF
system which will send notification of such filing to all counsel of record.


Dated: April 28, 2021                       /s/ Steven Susser
                                            Steven Susser
                                            Alex Szypa
                                            CARLSON, GASKEY & OLDS, PC
                                            400 W. Maple Rd., Suite 350
                                            Birmingham, MI 48009
                                            Telephone: (248) 988-8360
                                            Facsimile: (248) 988-8363
                                            ssusser@cgolaw.com
                                            aszypa@cgolaw.com




                                               3
